 

Exhibit 10.4

 

AMENDMENT #1 TO THE PROMISSORY NOTE AND SECURITIES PURCHASE AGREEMENT

ENTERED INTO ON JULY 20, 2015

 

THIS AMENDMENT #1 TO THE PROMISSORY NOTE AND SECURITIES PURCHASE AGREEMENT
ENTERED INTO ON July 20, 2015 (the “Amendment”) is made effective as of November
12, 2015 by and between LIFELOGGER TECHNOLOGIES CORP., a Nevada corporation,
located at 11380 Prosperity Farms Road, Suite 221E, Palm Beach Gardens, Florida
33410 (the “Company”), and Glamis Capital SA, with an address of Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, MH 96960, Marshall Islands (the
“Holder”) (collectively the “Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain promissory note
originally issued by the Company to the Holder on July 20, 2015, in the
principal amount of $200,000.00 (the “Note”), as well as the securities purchase
agreement entered into between the Company and the Holder dated July 20, 2015
(the “SPA”); and

 

B. The Company and Holder desire to amend the Note and SPA as set forth
expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1. The first two sentences of the Note shall be replaced in their entirety by
the following:

 

FOR VALUE RECEIVED, Lifelogger Technologies Corp., a Nevada corporation (the
“Company”), hereby promises to pay to the order of Glamis Capital SA, or
registered assigns (the “Holder”), the principal amount set forth above (the
“Principal Amount”), and to pay interest on the outstanding Principal Amount at
the rate of ten percent 10% per annum (the “Note”). The Holder shall pay to the
Company at least $70,000.00 of the Principal Amount on the issuance date of the
Note set forth above (the “Issue Date”). The Company has the option to request,
in its sole discretion, that the Holder shall pay up to $65,000.00 of the
Principal Amount to the Company, in tranches or otherwise, and upon such payment
notwithstanding anything to the contrary provided for in the Note, the Principal
Amount of the Note shall be $135,000 and the Holder shall have no obligation to
advance to the Company any funds in excess of $135,000.

 

2. The last sentence of Section 1(b) of the SPA shall be replaced in its
entirety by the following:

 

The Company has the option to request, in its sole discretion, that the Holder
shall pay up to an additional $65,000 of the purchase price to the Company, as
further described in the Note. Notwithstanding anything to the contrary provided
for in the Note or the SPA, the Holder shall have no obligation to advance to
the Company any funds in excess of $135,000.

 

3. Section 1 of this Amendment shall be deemed part of, but shall take
precedence over and supersede any provisions to the contrary contained in the
Note. Except as specifically modified hereby, all of the provisions of the Note
which are not in conflict with the terms of Section 1 of this Amendment shall
remain in full force and effect.

 

4. Section 2 of this Amendment shall be deemed part of, but shall take
precedence over and supersede any provisions to the contrary contained in the
SPA. Except as specifically modified hereby, all of the provisions of the Note
which are not in conflict with the terms of Section 2 of this Amendment shall
remain in full force and effect.

 



   

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

LIFELOGGER TECHNOLOGIES CORP.         By: /s/ Stewart Garner   Name: Stewart
Garner   Title: Chief Executive Officer         GLAMIS CAPITAL SA         By:
/s/ Anthony Killarney   Name: Anthony Killarney   Title: Director  

 



 

 

